— Order unanimously reversed on the law without costs, petition granted and designating petition invalidated. Memorandum: Petitioner appeals from the order dismissing his petition to invalidate respondent Viggiani’s designating petition for Democratic candidate for the office of Monroe County Legislator representing the Eighth District.
Respondent did not satisfy the residency requirement at the time his designating petition was filed. Therefore, his designation was invalid (see, Matter of Reid v Richards, 89 AD2d 939; Matter of Brickman v Board of Elections, 248 App Div 467; see also, Matter of Burns v Wiltse, 303 NY 319; Matter of Lindgren, 232 NY 59; People v Purdy, 154 NY 439). (Appeal from Order of Supreme Court, Monroe County, Affronti, J. — Elec*1089tion Law.) Present — Callahan, J. P., Boomer, Balio, Fallon and Doerr, JJ. (Filed Sept. 24,1992.)